 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, LocalLodge No. 587, AFLCIO and Perry Soape, Jr.and Stone & Webster Engineering Corporation.Case 23-CB-1958November 18, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 16, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed limited exceptions and a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, tomodify the remedy so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),' and to adopt his recom-mended Order which has been modified in certainrespects.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers & Helpers, LocalLodge No. 587, AFL-CIO, Port Arthur, Texas, itsofficers, agents, and representatives, shall:1. Cease and desist from:(a) Operating its exclusive hiring hall in a discrimi-natory manner.(b) Causing or attempting to cause Stone &Webster Engineering Corporation, or any otheremployer, to discriminate against Perry Soape, Jr., orany other employee, because of his lack of member-ship in Local Lodge No. 587 and in violation ofSection 8(a)(3) of the Act.(c) Filing or threatening to file internal unioncharges against Perry Soape, Jr., or any othermember of the International, to discourage any suchI See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2 We shall order the Respondent to notify all employers signatory to the"South Central" agreement, including Stone & Webster EngineeringCorporation, of its revision of the exclusive referral procedures. Further, theRespondent will be ordered to withdraw, in writing, its letter to theInternational Union, preferring charges against Perry Soape, Jr., and to read233 NLRB No. 87individual from filing unfair labor practice chargeswith the Board.(d) Arbitrarily refusing to honor requests forinformation made by employees on the out-of-workregister, who have reasonable need therefor, pertain-ing to the exclusive referral system operated by theRespondent.(e) In any other manner restraining or coercingemployees or applicants for employment in theexercise of rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Revise and operate its exclusive referralprocedures so as to register and refer all jobapplicants on a nondiscriminatory basis and withoutregard to whether they are members of Local LodgeNo. 587.(b) Notify employers signatory to the "SouthCentral" agreement of the revision in its exclusivereferral procedures.(c) Notify Perry Soape, Jr., and Stone & WebsterEngineering Corporation it has no objection to hisbeing hired.(d) Refer Perry Soape, Jr., to Stone & WebsterEngineering Corporation at Port Arthur, Texas, atthe next opportunity and make him whole for anyloss of pay he may have suffered by reason of thediscrimination practiced against him in the mannerset forth in the remedy, as modified herein.(e) Withdraw, in writing, its letter of October 21,1976, to the International Union, preferring chargesagainst Perry Soape, Jr., and read this withdrawalletter to the members at the next regular membershipmeeting, and record such fact in the minutes of saidmembership meeting.(f) Maintain a book or semipermanent type ofrecord to reflect accurately, fairly, and nondiscrimi-natorily the operation of the referral system from thehiring hall, and for a period of I year disclose to theRegional Director for Region 23, or his agents, themanner of operation of the hiring hall.(g) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all records, reports, work lists, and other documentsnecessary to analyze the amount of backpay due.(h) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 23, shall, after beingthis withdrawal letter to the members at the next regular membershipmeeting, and to make an appropriate record in the minutes of themembership meeting.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order612 BOILERMAKERS, LOCAL LODGE NO. 587duly signed by an authorized representative ofRespondent Union, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by theRespondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(i) Furnish the Regional Director for Region 23signed copies of such notice for posting by Stone &Webster Engineering Corporation, said Employerbeing willing, at all locations where notices toemployees are customarily posted.(j) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps Respondent Union has taken to complyherewith.of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell job applicants under ourexclusive referral contract that they cannot beplaced on the primary out-of-work register if theyare not members of this Local Lodge No. 587.WE WILL NOT prefer internal union chargesagainst job applicants, including Perry Soape, Jr.,because they inform us they plan to file chargesagainst us with the National Labor RelationsBoard.WE WILL NOT file or threaten to file internalunion charges against employees, members, orjob applicants because they express an intent tofile charges against us with the National LaborRelations Board.WE WILL NOT cause or attempt to cause Stone& Webster Engineering Corporation, or any otheremployer, to discriminate against any employeein violation of Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of rights guaran-teed by the Act.WE WILL revise and operate our exclusivereferral procedures so as to register and refer alljob applicants on a nondiscriminatory basis andwithout regard to whether they are members ofthis Local Lodge No. 587.WE WILL notify all employers signatory to orbound to the "South Central" agreement, includ-ing Stone & Webster Engineering Corporation, ofour revision of our exclusive referral procedures.WE WILL maintain records which accuratelyand fully reflect the basis on which each referral ismade under our exclusive referral procedures,and, upon request of the Regional Director ofRegion 23, of the National Labor RelationsBoard, or the agents of said Regional Director,WE WILL make available to said Regional Direc-tor, or his agents, for inspection and copying at allreasonable times, all our records relating to theoperation of our exclusive referral proceduresunder the "South Central" agreement.WE WILL honor the requests of all job appli-cants under our exclusive referral procedures toinspect the out-of-work register or registers, andmake notes of the information contained in suchregister or registers upon their showing a reason-able need therefor.WE WILL refer Perry Soape, Jr., to Stone &Webster Engineering Corporation at Port Arthur,Texas, at the next opportunity, and WE WILL payhim whatever backpay he is due for our failure torefer him to said employer on July 28, 1976.WE WILL withdraw, in writing, our letter ofOctober 21, 1976, sent to our InternationalUnion, preferring charges against Perry Soape,Jr., and WE WILL read this withdrawal letter to themembers at the next regular membership meeting,and WE WILL record such fact in the minutes ofsaid membership meeting.INTERNATIONALBROTHERHOOD OFBOILERMAKERS, IRONSHIP BUILDERS,BLACKSMITHS, FORGERS& HELPERS, LOCALLODGE No. 587, AFL-CIODECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase was heard in Beaumont, Texas, on February 1, 1977,pursuant to a charge duly filed and served,' and upon acomplaint issued on January 3, 1977. The complaintpresents questions as to whether the Respondent violatedSection 8(b)( I)(A) and (2) of the National Labor RelationsAct, as amended (herein called the Act). In its answer theRespondent admitted certain facts with respect to thejurisdictional aspects of the case, but it denied allI The charge was filed on November 19, 1976613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegations that it had committed any unfair laborpractices.At the hearing, the General Counsel and the Respondentwere represented by attorneys and the Party to theContract by its senior labor relations supervisor. All weregiven full opportunity to examine and cross-examinewitnesses. At the conclusion of the hearing, the partieswaived oral argument and on March 16, 1977, theysubmitted briefs.2Upon the entire record in the case, including the briefs ofcounsel, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI. THE EMPLOYER INVOLVEDStone & Webster Engineering Corporation, herein calledStone & Webster, a Massachusetts corporation with itsprincipal office in Boston, Massachusetts, is engaged, invarious States of the United States, in industrial construc-tion. During the 12 months preceding issuance of thecomplaint, a representative period, it performed services atPort Arthur, Texas, valued in excess of $50,000. Duringthat same period it purchased goods and materials valuedin excess of $50,000 from firms outside the State of Texaswhich firms shipped said goods and materials directly toStone & Webster at the Port Arthur jobsite. Upon theforegoing facts, the Respondent concedes, and it is nowfound, that Stone & Webster Engineering Corporation isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE RESPONDENT INVOLVEDInternational Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, Local LodgeNo. 587, AFL-CIO, herein called Local 587, or Union, andInternational Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, herein Interna-tional, are labor organizations within the meaning ofSection 2(5) of the Act.ilI. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPerry Soape, Jr., the Charging Party herein, is aconstruction boilermaker who has been a member of theNational Transient Division (herein called NTD) of theInternational since about April 1971.3As a National Transient member (NTM) of the Interna-tional, Soape was, for a time, the Southeast Texas areasteward for the NTD. In that position he came in conflictwith Dewey M. Cox, business manager and secretary-treasurer of Local 587. When Soape was removed from hisposition as steward he filed unfair labor practice chargesI Certain errors in the transcnpt have been noted and are herebycorrected.3 According to the constitution of the International, the NTD is"composed of those members who by the transient nature of theiremployment and their coverage under the NTM INational TransientMembers] agreement have no fixed permanent place of employment andagainst the International. This charge ultimately resulted ina Board decision that the action of the International wascoercive and a violation of Section 8(bXl)(A). GeneralAmerican Transportation Corporation, 227 NLRB 1695(1977). Soape testified that immediately after he filed thecharges in that case, Cox manifested his pique as to thisaction and thereafter, over an extended period, thebusiness manager sought to have him withdraw thecharge.4For some time Stone & Webster has been engaged in theconstruction of a large petrochemical processing plant atthe Texaco installation in Port Arthur, Texas. It is one ofthe most substantial construction projects in the area. Sincework on it is expected to last for several years, job referralsto that site are much sought after by members of the craftunions in the Port Arthur area. Soape, who was neverreferred to a job at Stone & Webster, testified that, incontrast, during 1976 he worked for about 20 differentcontractors on a series of referrals which led to jobs thatlasted for only a few days and at most, no more than a fewweeks.The parties stipulated that the exclusive hiring hallprovisions of what was known as the South CentralEmployers' agreement with the International were in effectduring the period applicable to this case.The relevant portions of this agreement are set forthbelow:Article 6 -Referral of MenSection 1. Exclusive Referral: (a) The Employershall, under the terms of this Article, request the Unionto furnish all competent and qualified field construc-tion boilermakers, and boilermaker apprentices. TheEmployer, in requesting the Union to furnish suchapplicants, shall notify the Union either in writing or bytelephone, stating the location, starting time, approxi-mate duration of the job, the type of work to beperformed and the number of workmen required. (b) Inthe event the Union is unable to fill [a] requisition forapplicants within forty-eight (48) hours, the Employermay employ applicants from any other availablesource.Section 5. Nondiscriminatory Referral:(a) Selection of applicants for referral shall be on anondiscriminatory basis and shall not be based on, orin any way affected by, union membership, by-laws,rules, regulations, constitutional provisions, or anyother aspect or obligation of union membership,policies or requirements.who thus are unable to carry membership in a Local Lodge or participate inits activities." Art. XX sec. I. constirurion (as revised, August 1973).4 The General Counsel offered this testimony for background purposesonly, since Sec. 10(b) of the Act excluded it from being used as a basis forany of the allegations in the present case.614 BOILERMAKERS, LOCAL LODGE NO. 587(b) The Employer retains the right to reject any jobapplicant referred by the Union.(c) The Union and the Employer shall post in placeswhere notices to all employees and applicants foremployment are customarily posted all provisionsrelating to the functioning of the referral provisions ofthis Article.Section 8. Joint Referral Rules and StandardsA. Registration(1) The local union shall establish and maintain anappropriate registration facility for qualified construc-tion boilermakers, and apprentices available for em-ployment ...Early in 1976, Soape discussed with Cox the prospects ofhis being referred to the Stone & Webster job at PortArthur. According to Soape, whose testimony in thisconnection was never denied or contradicted, Cox told himthat it was unlikely that Local 587 would ever reach hisname. In responding to Soape's query, Cox explained thatLocal 587 maintained three different referral lists, aprimary list, a secondary list, and, finally, what was knownas a third "pad," or "permit," list, It was not disputed thatLocal 587 maintained these different listings. In a pretrialaffidavit, that was received in evidence at the hearing,Business Manager Cox acknowledged that the Unionmaintained two out-of-work lists, "plus a catch-all list kepton a legal pad."5Cox further averred that what is knownas the "Primary List" carries the names of members ofLocal 587 who have 4 years or more of experience and thatthe "Secondary List" is made up of those members ofLocal 587 who have less than 4 years of experience. Thethird, or "pad" list, as described by Cox, is for nonmem-bers of Local 587, nonunion permit men, NTM men (suchas Soape), and those whom Cox characterized as "travel-lers."6Cox further acknowledged that when a request forboilermakers comes in from an employer, the union agentin charge of the hiring hall at the moment7endeavors to fillthe requisition from the primary list. When all names on5 The quotation is from Cox's pretrial affidavit of November 30, 1976,which was received in evidence, along with another affidavit which Coxgave on December 13, 1976. In its brief, the Respondent asserts that thisruling was erroneous, and cites Army Aviation Center Federal Credit Union,216 NLRB 435, 436 (1975). The latter case holds that an affidavit securedfrom a witness after she appeared and testified at the original hearing wasproperly rejected as untimely filed when counsel sought to offer it as part ofhis posttrial brief (216 NLRB at 436). That is not the situation in the presentcase. Here, Cox's pretrial affidavits constitute substantive evidence as theadmissions of an adverse party. Under Rule 801(d)(2) of the Federal Rules ofEvidence they are as admissible as a letter or any document of a party to thecase. See Tony De Clue, an Individual, d/b/a Liberty Cleaners and d/b a T &TDrapery Service, 227 NLRB 1296, 1299, fn. 1 (1977).a The South Central Employers' agreement permits the establishment ofprimary and secondary registration lists, but only on the basis of residence,with residents of an area who are within a 40-mile radius of a job on the firstlist, and all others on the second (Art. 6, sec. 8(a(X )). Cox acknowledged,however, in his pretrial affidavit. that the Respondent had never made sucha distinction because the local has members who live more than 40 miles away7 I.e., Cox, Assistant Business Manager J. C. Vaughn, or Dispatcher W.M. McDougald.a All dates hereinafter are for the year 1976, unless specifically notedotherwise.s This, of course, was always the third, or "permit," list.that list are exhausted, reference is then had to thesecondary list. Only as a last resort is the third list everreached.It was on this latter listing that Soape was alwaysrequired to sign up for job referrals when he soughtemployment assistance from the hiring hall of Local 587.Although not a member of that Local, Soape crediblytestified that whenever he secured ajob through the officesof Local 587, he paid the Respondent a dollar a day fielddues for every day he worked, plus a dollar a week for abuilding fund to which Local 587 required that NTMmembers, such as Soape, contribute.B. The Alleged 8(b)(1)(A) and (2) Violations,Findings and Conclusions with Respect TheretoOn July 28, 1976,8 Soape went to the Respondent's officeand signed his name on the "pad," or "permit," list. At thattime he told Dispatcher McDougald that he would like tobe referred to the Stone & Webster job at Port Arthur.McDougald, however, told him that would not be possible.In fact, Soape was not referred anywhere until aboutAugust 5, when he was sent to the Marlin Company for ajob which lasted only a day or two because Soape becameill and had to quit.The parties stipulated that in the 3 months subsequent toJuly 28 Soape signed the out-of-work list9on August 16and 24, September I and 7, and October 18. After August16, Soape was referred to a job at Swift Chemical whichlasted a few days. Thereafter, subsequent to each occasionthat he signed in at the hiring hall, he received a referral toanother job which lasted no more than a week.Sometime in mid-October Soape was laid off from a jobat Combustion Engineering. On October 19, he telephonedBusiness Manager Cox to inquire about further employ-ment. Unknown to Cox, Soape tape recorded the conversa-tion with the business manager. Transcripts of this taperecording and of another recording which Soape made of aconversation with Cox on October 21, after having beenchecked for accuracy by counsel for the parties, werereceived in evidence.tO In his conversation with Cox, Soapereferred to the South Central Employers' collective-bar-10 The Respondent objected to this ruling, both at the hearing and in itsbrief, primarily because Cox was not apprised of the fact that his telephoneconversations with Soape were being recorded. The Supreme Court,however, has upheld the admissibility of tapes in a criminal case eventhough offered against a party who had no knowledge that his conversationwas being recorded. United States v. White, 401 U.S. 745, 752-753 (1971).The Board has likewise held such transcriptions admissible. Fontaine TruckEquipment Company., 193 NLRB 190, 193 (1971). and 195 NLRB 508 (1972);and Grede Foundries, Inc. (Milwaukee), 205 NLRB 39. 47-48 (1973). See alsoN.LR.B. v. Tex-Tan, Inc., 318 F.2d 472. 483-484 (C.A. 5, 1963); andHendrix Manufacturing Company, Inc. v. N.LR.B., 321 F.2d 100, 105, fn. 8(C.A. 5, 1963). Cases cited by the Respondent in its brief. (CaliforniaLingerie, Inc., 129 NLRB 912 (1960); Duro Fittings Company, 130 NLRB 653(1961); and American Aggregate Company, Inc. and Featherlite Corporation,130 NLRB 1397 (1961)), do not hold to the contrary, as the Respondentseems to assert. These last are early cases on the question as to whether taperecordings may be received in evidence. In those decisions the Boardmanifested its concern as to "the mechanical possibility that Itapes ortranscriptions] may be 'altered' " (California Lingerie. supra at 913), andsustained the rejection of tapes which were "admittedly garbled" (DuroFittings, supra at 653. fn. I) or which contained "omissions and unintelligibleportions" (American Aggregate, supra at 1397, fn. 2). Such issues are notpresent here, for no question was raised as to the authenticity of the taperecordings in question or the accuracy of the transcripts. Finally, R-W(Continued)615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining agreement and asserted that according to the termsof one section therein he would be eligible for registrationon the primary list." Cox bruskly vetoed any suchproposal by Soape with the declaration "Hell, you [are] nota goddam member of this Local, and you are not going toget on our primary list." Cox further advised Soape "thebest damn thing you can do, you go to the NTM and stayin the ...damn NTM and leave us alone." When Soapeinsisted that he was entitled to assistance from Local 587because he was in the building trades division of theUnion, Cox responded that Soape was in the NTM andthen added, "You goddamn sure not a member of thislocal." Soape then referred Cox to article 6, section 5, ofthe South Central Employers' agreement which requiresthat referrals by the Union be on a nondiscriminatorybasis, and suggested that the business manager check overthe provisions of that section. Cox's response was to decrywhat he described as Soape's proclivity for "going aroundlooking for some goddamn technicality" and to tell Soapethat "if you want to work you ought to have stayed withthe NTM." Thereafter, in a reference to the charges whichSoape had filed against the International and which hadresulted in the decision in General American TransportationCorporation, 227 NLRB 1695 (1977), which was then stillon appeal to the Board, Cox said "why don't you drop yourdamn suit and get it over with?" Before concluding theirconversation, Cox further told Soape "damn, every time Iturn around you're exercising your legal rights ...youought to straighten up and go to work." 12On October 19, Soape sent Cox a telegram wherein healleged that Cox and Local 587 were in violation of theSouth Central Employers' agreement, as well as variousprovisions of the National Labor Relations Act, and thatSoape intended to pursue his legal remedies.On October 20, Soape returned to Cox's office, where heoffered to play a tape recording of a conversation with thetimekeeper at Combustion Engineering for the purpose ofestablishing that he had been laid off and that he had notquit the job there as Cox had alleged in an earlierconversation. Shortly after Soape arrived, his telegram ofthe day before was brought to Cox's attention by asecretary. Cox thereupon burst out with the declarationthat "he had never squealed on me to the International orto Mr. Dave Lewis, who is our N.T.M. director, but that hewas going to do so, and he was going to file internal unioncharges against me for threatening to file charges with theNLRB on him." 13On October 21, Cox wrote Harold J. Buoy, Internationalpresident, to inform him that he had preferred chargesService System, Inc., 193 NLRB 659, fn. I (1971), also cited in theRespondent's brief, is a case that is relevant only as to the discretion vestedin the Administrative Law Judge to reject such recordings when they areoffered belatedly and just before the close of a hearing." This was a reference to art. 6, sec. 8(a)(l), of the contract, whichpermitted the establishment of primary and secondary out-of-work listsbased solely on differences in commuting distance from a job. As hasalready been found, however, the lists which Local 587 maintained had nosuch basis, but were differentiated solely on the ground of membership ornonmembership in the Respondent.12 The quotations that appear in this paragraph are from the transcrip-tion of the conversation with Cox which Soape tape recorded on October 19.During a recess at the hearing, counsel for the Respondent checked thefidelity of the transcript against Soape's tape recording, and, having done so,against Soape under article 17, section l(e), of theconstitution of the International which provides fordisciplining a member for "engaging in any activity orcourse of conduct contrary or detrimental to the welfare orbest interest of the International Brotherhood or of asubordinate body." In his letter to Buoy, Cox stated thatSoape "has been causing trouble with our Local Officersand members for some time" and that "I am also tired ofbeing threatened by this member that he will take legalaction if I do not do this or that to please him."On December 7, Soape again went to the union hallwhere he signed the "pad" list. On meeting Cox in thebuilding, Soape told the business manager that although hehad signed the "permit" list he had done so under protestbecause he considered the Respondent's referral proce-dures illegal. At some point in this exchange, Cox inquiredif Soape had a tape recorder in his briefcase and when thelatter feigned incomprehension of this query, Cox told himthat if Soape ever again came into the union headquarterswith his tape recorder he (Cox) would destroy it.On December 14, Soape returned to the union hall to askCox if he could take notes as to those names on the "pad"list which appeared above and below his own. The businessmanager refused. Soape then asked Cox if he could securea photocopy of the sheet on which Soape had signed andvolunteered to pay any expenses incurred in filling hisrequest. Cox answered in the negative and added that hedid not want Soape's money. According to Soape's credibleand undenied testimony, when he told Cox that he did nothave a photographic memory and could not remember thenames on the list, Cox told him "he God damned surewasn't going to let me take notes on [the list]. He'd let melook at the list, but he wouldn't let me take notes ... land ]he would not run off a copy of it."Findings and Conclusions as to Whether SoapeWas Discriminatorily Denied a Referral to Stone& WebsterAs found earlier herein, on July 28, when Soaperegistered at the union hall and signed the "pad" list, heasked Dispatcher McDougald that he be referred to theStone & Webster job. The latter, as found earlier, toldSoape that this would be impossible, but offered noexplanation for this response. At the hearing, David O.Ellenberger, senior labor relations supervisor for Stone &Webster, testified that, on July 27, he telephoned the Local587 hall to request that eight boilermakers report to workon July 28. The first referral which Local 587 made toStone & Webster after the latter date was that of Arthur R.acknowledged the accuracy of the typewritten transcript. Neither thereafter,nor at any time during the hearing, did he engage in cross-examination ofSoape as to the telephone conversation with Cox on the day in question.More significantly. Cox, who was called to the stand by the Respondent,was asked no questions about this incident. In one of his pretrial affidavits,Cox conceded that he had a telephone conversation with Soape on October19. Later in that affidavit Cox denied having told Soape that Soape couldnot get on the primary list because he was not a member of Local 587. Aftera consideration of the demeanor of the witnesses at the hearing, as well asthe portions of the transcript that are quoted above, it is my conclusion thatCox's denial is not credible and that, instead, the tape recording accuratelyreflects his conversation with Soape.11 The quotation is from Soape's credible, undenied, and uncontradictedtestimony.616 BOILERMAKERS, LOCAL LODGE NO. 587Alexander who signed the primary list on August 3 andwho was hired by Stone & Webster on August 9. Withinless than 2 weeks thereafter, Local 587 referred eight moreindividuals who signed the primary list after Soape signedthe "pad" list. All of them were hired, almost immediately,by Stone & Webster.'4Throughout the period from July 28 to November 12,notwithstanding having signed the "pad" list on sixdifferent occasions, and having told Dispatcher McDoug-ald of his desire for steady work at Stone & Webster, Soapewas never referred to the latter job. Instead, Local 587referred him to a series of small jobs, none of them of morethan a few days' duration.At one point during the hearing, counsel for theRespondent questioned Soape's qualifications as a con-struction boilermaker. There was no support for thiscontention. In fact, the very opposite is borne out by therecord. Cox admitted that during 1976 he affirmativelychecked a line on the work orders that he gave Soape whichread "I personally know him to be a qualified constructionboilermaker." One work order, so marked by DispatcherMcDougald on Cox's behalf, appears in the exhibit file.15In a pretrial affidavit, given on November 30, Coxacknowledged, "I don't have any reason to questionSoape's experience. I would refer him to any of our jobsincluding the Stone & Webster job at Texaco."From the foregoing findings it is evident that theRespondent's referral machinery was discriminatory in itsoperations since it was weighted to give first preferenceonly to members of Local 587 with 4 or more years'experience, then to those members of the Respondent withless than 4 years' experience and, finally, to those on the"pad" list such as Soape, who was an NTD member, butnot a member of Local 587. Since this referral practicemakes it possible for Local 587 to send its own members towork before nonmembers of the local, the Respondentcauses an employer who has agreed to put people to workonly when coming out of Local 587's hiring hall todiscriminate, in the words of the statute, "against anemployee in violation of Section 8(aX3)." For this reason, itis now found that the Respondent's referral system violatesSection 8(b)(2). Local 117, United Brotherhood of Carpenters& Joiners of America, AFL-CIO (Peter Kiewit Sons' Co.),189 NLRB 690, fn. I (1971).The charges which Soape filed against the Internationalin 1975 (General American Transportation Corporation, 227NLRB 1695 (1977)) caused bitter enmity between him andCox. In the affidavit which the business manager gave tothe General Counsel on November 30, Cox stated:14 The names of these individuals, as appears from the exhibits that werereceived in evidence, are as follows:Sitned Hired byPrimary Stonle &List WebsterSeabron R. McKee, Jr. 8/6Virge R. Baganse 8/10Don L. Perry 8/10Robert L. Sapp 8/12Gleael li. Hein b/13Edward H. leio, Sr. 8/17Donald R. Mullicau t/13Lloyd M. ltalbert 8/23He [Soape] has burned so many bridges through theNTM and now he wants to come over to Local 587 andstir up trouble over here -such as nit-picking aboutsafety on the job.Cox did not deny Soape the use of the hiring hall facilitiesof Local 587. On the other hand, the referral system,discriminatory in itself, was used to make it impossible forSoape, who was never allowed to be on any other than thethird list, to be referred for steady employment with Stone& Webster and instead to keep him relegated to casual jobsof short duration. The attitude of Local 587 and ofBusiness Manager Cox toward the Charging Party hereinwas summed up in Cox's vindictive statement to Soape intheir telephone conversation of October 19 when he toldSoape:[T]he best damn thing you can do, you go to the NTMand stay in the goddamn NTM and leave us alone.On the basis of the findings herein, it may be said of theRespondent, as the Board held in another case, that theactions of Business Manager Cox served "as a warning toemployees that the favor and goodwill of responsible unionofficials is to be nurtured and sustained." InternationalLongshoremen's Association, Local No. 1581, AFL-CIO(Elias Gonzalez Guerra), 196 NLRB 1186, 1187 (1972),enforced 489 F.2d 635 (C.A. 5, 1974).It is now found, on the findings set forth above, that onand after July 28, 1976, the Respondent refused to referSoape to Stone & Webster and refused to place him on itsprimary referral register because he was not a member ofLocal 587 and because he filed the unfair labor practicecharge against the International. Further, had it not beenfor the Respondent's illegal referral system and thediscriminatory manner in which it was administered as toSoape, it is evident that Soape would have been referred toa job at Stone & Webster. By such conduct on its part theRespondent violated Section 8(bXIXA) as well as Section8(b)(2). Plumbers Local Union No. 17 of the UnitedAssociation of Journeymen, Plumbers and Pipefitters of theUnited States and Canada, AFL-CIO (FSM MechanicalContractor, Inc.), 224 NLRB 1262, 1263 (1976); LocalUnion 675, International Brotherhood of Electrical Workers,AFL-CIO (S & M Electric Co.), 223 NLRB 1499 (1976).It was also a violation of Section 8(b)(IXA) for BusinessManager Cox to file internal union charges against Soapeafter his telegram of October 20 wherein Soape asserted hisintention of filing unfair labor practice charges with the15 This exhibit is dated October 27, 1976. It is significant that anotherwork order for Soape, dated January 5. 1977. prepared after the complaintin this case issued, is not so marked.8/168/128/168/138/168/138/168/26617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard. In a pretrial affidavit Cox averred "I never had anyintent to go through with the charges and I don't now; Ifiled them just to shut him up from threatening me withlegal action with the NLRB." From such comments it isevident that the Respondent's action was intended to be,and was, in fact, coercive. Accordingly, it must be, and it is,found that by such conduct the Respondent furtherviolated Section 8(b)(1)(A). General American Transporta-tion Corp., 227 NLRB 1695 (1977). It was likewise aviolation of that same section of the Act for BusinessManager Cox to refuse, on December 14, 1976, to permitSoape to take notes on the information contained on the"pad" list at the hiring hall, or to refuse to furnish Soape, atthe latter's expense, a copy of the page on which his nameappeared. Local No. 324, International Union of OperatingEngineers, AFL-CIO (Michigan Chapter, Associated Gener-al Contractors ofAmerica, Inc.), 226 NLRB 587 (1976).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth insection III, above, found to constitute unfair laborpractices occurring in connection with the operations of theParty to the Contract described in section 1, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.CONCLUSIONS OF LAW1. International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers & Helpers, LocalLodge No. 587, AFL-CIO, the Respondent herein, is alabor organization within the meaning of Section 2(5) ofthe Act.2. Stone & Webster Engineering Corporation, Party tothe Contract, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3. By attempting to cause the Party to the Contract todiscriminate against Perry Soape, Jr., in violation ofSection 8(a)(3) of the Act, the Respondent has violated andis violating Section 8(b)(2) and (I)(A) of the Act.4. By refusing, on December 15, 1976, to supply PerrySoape, Jr., the names of employees on the Respondent'sout-of-work register, the Respondent breached its duty offair representation and interfered with, restrained andcoerced Soape in the exercise of his rights under Section 7of the Act, thereby violating Section 8(b)(1)(A) of the Act.5. By filing internal union charges against Perry Soape,Jr., because he announced his intention to pursue his legalremedies with the Board, the Respondent Union hasengaged in unfair labor practices in violation of Section8(b)(1XA) of the Act.THE REMEDYIn order to effectuate the policies of the Act, it will berecommended that the Respondent be ordered to ceaseand desist from the unfair labor practices found and that itbe ordered to operate its exclusive hiring hall in anondiscriminatory manner; that it maintain records whichaccurately and fully reflect the basis on which each referralis made and that such records be made available forinspection by the Board's Regional Director or his agent.Further, it will be recommended that the Respondent beordered to make whole Perry Soape, Jr., for any loss ofearnings he may have suffered by reason of the Respon-dent's discriminatory referral practices from July 28, 1976,until such time as its discriminatory practice ceases. Suchloss of earnings shall be computed in accordance with themethods prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962).Finally, since the Respondent's unfair labor practices areserious in nature and strike at the very heart of the Act, itwill be recommended that the Respondent be ordered tocease and desist from in any manner restraining orcoercing employees or applicants for employment in theexercise of rights guaranteed to them in Section 7 of theAct. Local Union No. 77 of the International Brotherhood ofPainters and Allied Trades, AFL-CIO (Colorite, Inc.), 222NLRB 607, fn. 1 (1976); Local No. 78, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO (MurrayWalter, Inc.), 223 NLRB 733 (1976); Glaziers and Glass-workers Local Union No. 513, affiliated with InternationalBrotherhood of Painters and Allied Trades, AFL-CIO(Joseph J. Cermak, d/b/a Southern Glass Company), 200NLRB 617, fn. 2 (1972).[Recommended Order omitted from publication.]618